Citation Nr: 1201821	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  08-36 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of non service-connected pension benefits in the amount of $5,565.00, to include whether the debt was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1978.
This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the Committee denied the Veteran's request for a waiver of the recovery of indebtedness.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims entitlement to a waiver of recovery of an overpayment of VA non service-connected pension benefits in the amount of $ 5,565.00.  The evidence reveals that this debt was incurred due to the receipt of Social Security Administration (SSA) disability benefits that were not reported by the Veteran.  

In a November 2011 statement, the Veteran's representative questioned the validity of the debt at issue.  The question of the validity of the debt has not been adjudicated by the agency of original jurisdiction (AOJ), and it could be prejudicial for the Board to consider this question in the first instance.  

The United States Court of Appeals for Veterans Claims (Court) has held that when the validity of the debt is challenged, a threshold determination must be made on the question of the propriety of the creation of the debt prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2011); see also VAOPGCPREC 6-98.  

The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  The Board must defer a determination regarding waiver of recovery of the debt until the question of the validity of the debt has been resolved.

A July 2008 statement of the case indicates that VA received information from SSA in May 2007 that the Veteran received a net benefit in the amount of $1,315.00 per month and that he received three retroactive payments in December 2006 and January 2007 in the amounts of $2,461.50, $16,818.13, and $ 9,869.87.  These payments were used to calculate the amount of the indebtedness currently at issue. However, a review of the claims file shows that the documents from SSA are not associated with the claims file and they are not otherwise among the Veteran's paperless records in the Virtual VA system.  

The Veteran's representative in its November 2011 statement, noted that the Board had not received any Income Verification Match folder with the claims file.  It is not clear whether such a folder exists.

Thus, there may be additional relevant records that have not yet been obtained.  As these records would be relevant to the issue on appeal, a remand is necessary to attempt to obtain them.  38 U.S.C.A. § 5103A(b), (c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should determine whether there is an Income Verification Match folder and, if so, associate it with the other evidence in accordance with applicable guidelines for handling such folders.

2.  The AOJ should obtain documentation of the SSA income reported in the statement of the case, and associate it with the claims folder.

3.  All efforts to obtain these records must be documented in the claims file.

4.  After any available records have been obtained, the AOJ should adjudicate the issue of whether the overpayment indebtedness was valid.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

